Decision.—Judgment affirmed.
Jewett, Ch. J., delivered the opinion of the court.
Note.-—Held, that the proceedings upon, the original writ of replevin conferred upon Mrs. Seitz a mere temporary right of possession, which expired with the abatement of the suit by her death, and that when that event occurred, the lien of the execution revived. No rights of third persons having intervened under her, the defendant was at liberty to retake the property by virtue of his former levy.
• The plaintiffs in this (2d) suit as executors succeeded to the rights of Mrs. Seitz, and nothing more.
The action brought by Mrs. Seitz abated by her death, and could not be revived by scire facias.
Also held, that there was no necessity of proving the loss of the original •execution upon the trial in order to give in evidence its substitute ordered by the supreme court.
Reported 1 Comstock, 163.